DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, it is unclear exactly what “for attaching” is referring to in the context of the claim language.  Perhaps this can be amended to read something to the effect of --, the first vertical rectangular plate configured for attaching--, for clarity. 
In claim 1, “a first edge to the bottom edge…” is unclear and not fully understood in the context of the claim language. 
In claim 1, “region is treated to improve traction…” is not fully understood in the context of the claim language.  It is unclear what constituted “treated to improve”.
 In claim 2, the phrase “circuit connected to said sensor capable of providing…” is unclear and not fully understood in the context of the claim language.  It is unclear what exact element is intended to be capable of providing, as claimed. 
In claim 2, it is unclear what constitutes and what structural and/or functional purpose is severed by the external devices in the context of the claim language. 
In claim 3, there is a lack of antecedent basis for “the door latch”.  This is also true in claim 5.
Claim 3 is generally unclear and not fully understood in the context of the claimed invention.
The intended structural and/or functional purpose(s) of the limitations of claim 6 is unclear and not fully understood in the context of the claimed invention.
Similar 112 issues as above are found throughout several of the remaining claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody, US Patent Application Publication 2005/00054402A1.  As in claim 1, a foot pull for hands free opening or closing of a door D, the foot pull comprising 
a) a first vertical rectangular plate 12 having a top edge and a bottom edge for attaching the foot pull to the door, and,
b) a second nearly horizontal plate 14 (nearly horizontal but for portion 15/15a) that is angled upward from horizontal (at least by 15/15a), and, attached along, as best understood, a first edge to the bottom edge of the vertical rectangular plate, and,
c) a region along a second edge of the nearly horizontal plate, the second edge opposite the first edge of the nearly horizontal plate, where the region is, as best understood, treated to improve traction of a user of the foot pull, where the user engages the foot pull by placing their foot atop the nearly horizontal plate in the region treated for improved traction and pulling on the foot pull by moving their foot such that the door moves in the same direction they move their foot thereby moving the door in either an opening or closing direction without using their hands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of Milo, US Patent 7,772,512.
Regarding claims 2, although Moody does not provide a sensor and electronic circuits connected to the sensor along with wires, as claimed, it is well established in the art of door controlling devices to utilize such structure in the operation of the opening of a door.  Milo provides an example of structure including means for sensing contact from a user via push button, inherently including a sensor connected to circuitry, for the purpose of providing means for remotely controlling the operation of the opening of a door.  Note that the concept of hardwiring is taught by Milo, inherently providing wires (see column 8, lines 44-49).  It would have been obvious to have modified the design of Moody such as to include means for sensing contact of a users foot, and conveying a signal of that contact via circuits, for the purpose of providing additional means for remotely controlling the operation of the opening of a door.  
Regarding claim 3, although Moody does not provide a door latch including an electro-mechanical device that can be unlatched via an electrical signal transmitted through the wires, Milo provides teaching of an electro-mechanical door latch, as well known and established in the art. 
Regarding claims 4 and 5, although Moody does not provide teaching of the electronic circuits including wireless circuits and the control signal being wireless conveyed to external devices, and the door latch being controlled wirelessly as a wireless external electoral control signal, as claimed, Milo explicitly teaches this concept (see column 6, lines 13-16).  

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moody.
Regarding each of these claims, although the particular force transmission configurations are not taught in Moody, the examiner serves Official Notice that providing a mechanical or hydraulic linkage for transmitting force from a user foot, with each of the structural and functional limitations of these claims, or at least the equivalent thereof, is generally old and well known in the art, for providing effective means of transmitting sufficient force from a user’s foot to operate a door latch or lock.  It would have been obvious for one having ordinary skill in the art at the time of the effective filing date of the present invention to have modified Moody to include such limitations, for providing effective means of transmitting sufficient force from a user’s foot to operate a door latch or lock, as well known in the art.   In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

 Allowable Subject Matter
Claims 15-20, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675